PER CURIAM.
We have for review Hope v. State, 908 So.2d 507 (Fla. 4th DCA 2005), in which the Fourth District Court of Appeal certified conflict among the district courts on the issue of whether affirmative misadvice by trial counsel on the sentence-enhancing consequences of a plea is a cognizable ineffective assistance of counsel claim. In so doing, the Fourth District Court in Hope cited Dickey v. State, 30 Fla. L. Weekly D443 (Fla. 1st DCA Feb.15, 2005), quashed, 928 So.2d 1193 (Fla.2006), which at the time was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed this case pending our disposition in State v. Dickey, 928 So.2d 1193 (Fla.2006), upon which we issued an order directing the respondent to show cause why we should not exercise our jurisdiction to summarily quash the decision under review and remand for reconsideration in *558light of our decision in Dickey. Upon consideration of respondent’s response, and petitioner’s reply thereto, we have determined to do just that.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District Court for reconsideration upon application of this Court’s decision in Dickey.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.